***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    ANGELO REYES v. STATE OF CONNECTICUT
                  (AC 43571)
                       Elgo, Cradle and Pellegrino, Js.

                                   Syllabus

Pursuant to statute (§ 54-95 (a)), ‘‘[n]o appeal may be taken from a judgment
   denying a petition for a new trial unless, within ten days after the
   judgment is rendered, the judge who heard the case or a judge of the
   Supreme Court or the Appellate Court, as the case may be, certifies
   that a question is involved in the decision which ought to be reviewed
   by the Supreme Court or by the Appellate Court. . . .’’
The petitioner, who had been convicted of arson in the second degree,
   conspiracy to commit criminal mischief in the first degree, and conspir-
   acy to commit burglary in the first degree, appealed to this court from
   the judgment of the trial court denying his petition for a new trial. After
   the parties had filed their initial appellate briefs, this court ordered that,
   at oral argument, they be prepared to address whether the appeal should
   be dismissed because the petitioner failed to seek certification to appeal
   pursuant to § 54-95 (a), and, at oral argument, the state requested a
   dismissal of the appeal due to the petitioner’s failure to comply with
   that requirement. This court then ordered the parties to file supplemental
   briefs on the issue. Held that the appeal was dismissed due to the
   petitioner’s failure to seek certification to appeal pursuant to § 54-95
   (a): pursuant to Santiago v. State (261 Conn. 533), compliance with
   § 54-95 (a) is mandatory, and an appellate tribunal should not entertain
   an appeal from the denial of a petition for a new trial unless the petitioner
   first has sought certification to appeal pursuant to the statute; accord-
   ingly, this court declined to entertain the petitioner’s appeal.
  Argued September 9, 2021—officially released February 15, 2022

                             Procedural History

  Petition for a new trial following the petitioner’s con-
viction of arson in the second degree, conspiracy to
commit criminal mischief in the first degree, and con-
spiracy to commit burglary in the first degree, brought
to the Superior Court in the judicial district of New
Haven and tried to the court, Alander, J.; judgment
denying the petition, from which the petitioner
appealed to this court. Appeal dismissed.
   Norman A. Pattis, with whom were Zachary E. Rei-
land, and, on the brief, Kevin Smith, and Cameron
Atkinson, certified legal intern, for the appellant (peti-
tioner).
  James M. Ralls, assistant state’s attorney, with
whom, on the brief, were Craig Nowak, senior assistant
state’s attorney, and Patrick J. Griffin, state’s attorney,
for the appellee (respondent).
                          Opinion

   PER CURIAM. The petitioner, Angelo Reyes, appeals
from the judgment of the trial court, claiming that it
improperly denied his petition for a new trial. The dis-
positive issue is whether the appeal should be dismissed
due to the petitioner’s failure to comply with the certifi-
cation requirement of General Statutes § 54-95 (a). We
answer that query in the affirmative and, accordingly,
dismiss the appeal.
   Following a jury trial, the petitioner was convicted
of two counts of arson in the second degree in violation
of General Statutes § 53a-112 (a) (2), two counts of
conspiracy to commit criminal mischief in the first
degree in violation of General Statutes §§ 53a-48 (a)
and 53a-115 (a) (1), and one count of conspiracy to
commit burglary in the first degree in violation of Gen-
eral Statutes §§ 53a-48 (a) and 53a-101 (a) (1).1 From
that judgment of conviction, the petitioner unsuccess-
fully appealed to our Supreme Court. See State v. Reyes,
325 Conn. 815, 818, 160 A.3d 323 (2017).
   On June 15, 2017, the petitioner commenced the pres-
ent action for a new trial pursuant to General Statutes
§ 52-270 (a).2 The petition was predicated on evidence
of third-party culpability that the petitioner claimed was
newly discovered. The petitioner also alleged that the
respondent, the state of Connecticut, had failed to dis-
close exculpatory evidence in violation of Brady v.
Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d
215 (1963).
   The trial court held a hearing on the petition, at which
the petitioner presented the testimony of four wit-
nesses. In its subsequent memorandum of decision, the
court found that the evidence of third-party culpability
offered by the petitioner ‘‘was not material to the issues
at [his criminal] trial and certainly not likely to produce
a different result in the event of a new trial.’’ The court
further found that the exculpatory evidence that the
respondent allegedly failed to disclose ‘‘was known to
the petitioner prior to his trial.’’ The court thus denied
the petition for a new trial and rendered judgment in
favor of the respondent.
   On November 1, 2019, the petitioner filed an appeal
of that judgment with this court. Oral argument on that
appeal was scheduled for September 9, 2021. On August
27, 2021, this court ordered: ‘‘The parties are hereby
notified to be prepared to address at oral argument
on September 9, 2021, whether this appeal should be
dismissed because the petitioner failed to seek certifica-
tion to appeal pursuant to [§] 54-95 (a). See Santiago
v. State, 261 Conn. 533, 544–45 [804 A.2d 801] (2002).’’
  Argument before this court proceeded as scheduled
on September 9, 2021, at which time the respondent
requested a dismissal of the appeal due to the petition-
of § 54-95 (a). By order dated September 10, 2021, this
court ordered the parties to file supplemental briefs on
that issue; both parties complied with that order.
   With that context in mind, we turn to the statutory
mandate at issue. Section 54-95 (a) provides in relevant
part that ‘‘[n]o appeal may be taken from a judgment
denying a petition for a new trial unless, within ten
days after the judgment is rendered, the judge who
heard the case or a judge of the Supreme Court or the
Appellate Court, as the case may be, certifies that a
question is involved in the decision which ought to be
reviewed by the Supreme Court or by the Appellate
Court. . . .’’ As our Supreme Court has noted, § 54-95
(a) places ‘‘limits on when a petitioner may appeal from
the denial of a petition for a new trial . . . .’’ Jones v.
State, 328 Conn. 84, 106, 177 A.3d 534 (2018). The
Supreme Court has held that, although the limitation
codified in § 54-95 (a) is not jurisdictional in nature,
compliance therewith is ‘‘mandatory.’’ Santiago v.
State, supra, 261 Conn. 540. For that reason, the court
concluded that there is ‘‘no reason why an appellate
tribunal should entertain an appeal from a denial of a
petition for a new trial unless the petitioner first has
sought certification to appeal pursuant to § 54-95 (a).’’
Id., 544.
   In the present case, the petitioner never sought certi-
fication to appeal pursuant to § 54-95 (a) prior to com-
mencing this appeal. Guided by the precedent of our
Supreme Court, we therefore decline to entertain the
petitioner’s appeal.3
      The appeal is dismissed.
  1
     The relevant facts underlying the petitioner’s conviction are set forth in
the decision on his direct criminal appeal. See State v. Reyes, 325 Conn.
815, 818–19, 160 A.3d 323 (2017). It would serve no useful purpose to recount
them here.
   2
     General Statutes § 52-270 (a) provides in relevant part: ‘‘The Superior
Court may grant a new trial of any action that may come before it, for . . .
the discovery of new evidence . . . .’’
   3
     Two weeks after oral argument was held before this court, the petitioner
filed a ‘‘request for leave to file [an] untimely petition for certification to
appeal [and] petition for certification to appeal’’ in the trial court, a copy
of which he appended to his supplemental appellate brief. Because that
filing, at present time, remains pending before the trial court, it is not
properly before us.